MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be                                                         FILED
regarded as precedent or cited before any                                          Oct 27 2017, 9:19 am

court except for the purpose of establishing                                             CLERK
the defense of res judicata, collateral                                            Indiana Supreme Court
                                                                                      Court of Appeals
                                                                                        and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEES
Amy Karozos                                               Curtis T. Hill, Jr.
Greenwood, Indiana                                        Attorney General of Indiana
                                                          Andrea E. Rahman
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of S.C., A Minor                            October 27, 2017
Child, A Child In Need Of                                 Court of Appeals Case No.
Services,                                                 49A05-1704-JC-751
M.L., Father, Appellant-Respondent,                       Appeal from the Marion Superior
        v.                                                Court
                                                          The Honorable Marilyn A.
The Indiana Department of Child                           Moores, Judge
Services, Appellee-Petitioner,
                                                          The Honorable Jennifer Hubartt,
  and                                                     Magistrate
                                                          Trial Court Cause Nos.
Child Advocates, Inc., Appellee-                          49D09-1606-JC-2202
Guardian Ad Litem.                                        49C01-1606-JP-22362



Brown, Judge.



Court of Appeals of Indiana | Memorandum Decision 49A05-1704-JC-751 | October 27, 2017          Page 1 of 16
[1]   M.L. (“Father”) appeals from the trial court’s determination that S.C., born on

      January 23, 2015, was a child in need of services (“CHINS”). Father raises one

      issue which we revise and restate as whether the trial court erred by finding that

      S.C. was a CHINS. We reverse and remand.


                                      Facts and Procedural History

[2]   On June 22, 2016, E.C. (“Mother”) filed a Verified Petition to Establish

      Paternity of Child and Provide Support, naming either Father or S.S. as the

      biological father of S.C. According to the June 28, 2016 Intake Officer’s Report

      of Preliminary Inquiry and Investigation, the Department of Child Services

      (“DCS”) received a report of neglect two days later. The report listed S.C. as a

      victim of alleged perpetrators Mother and S.S. and stated that, while S.C. was

      in the home, Mother and S.S. were involved in an argument that resulted in

      Mother shooting S.S. in the head and that S.S. was alive and in the Intensive

      Care Unit in unstable condition after undergoing surgery for his wounds. The

      Intake Report also stated that Mother fled the scene with S.C. after the incident,

      that S.C.’s sibling, R.S., was removed from Mother’s care and placed with his

      maternal aunt, and that S.C. and R.S. (collectively, the “Children”) “were

      taken into custody without a court order.” Appellant’s Appendix Volume 2 at

      32 (emphasis removed).


[3]   On June 28, 2016, DCS filed a verified petition alleging that the Children were

      CHINS, that Mother and S.S. failed to provide the Children with a safe, stable,

      and appropriate living environment free from domestic violence, and that S.S.

      was the father of S.C. The petition alleging that the Children were CHINS is
      Court of Appeals of Indiana | Memorandum Decision 49A05-1704-JC-751 | October 27, 2017   Page 2 of 16
      pursuant to Ind. Code § 31-34-1-1, and the Children’s “physical or mental

      condition” was “seriously impaired or seriously endangered as a result of the

      inability, refusal, or neglect of the child’s parent, guardian, or custodian to

      supply the child with necessary food, clothing, shelter, medical care, education,

      or supervision.” Id. at 29.


[4]   On August 18, 2016, the court held a fact-finding hearing for Mother on the

      CHINS petition, and Mother entered an admission that the Children were

      CHINS. When Mother’s counsel shared at the hearing that Mother “has

      named [S.S.] as one of the . . . alleged father [sic] on the paternity case as well,”

      counsel for DCS asked if “bundling would be appropriate so that [the court]

      would be able to determine paternity.” Transcript at 59-60. The court voiced

      concern and stated “one alleged father [is] here and there’s another alleged

      father downtown without any real communication,” and that its intention was

      “to try to reach paternity Court [sic] and get that case before [August 22]. So

      that way, we can take a look to see what’s going on.” Id. at 60. At the hearing,

      counsel for DCS also questioned “whether it’s still possible . . . to add [Father]

      as a potential father in this hearing” so that the DCS family case manager could

      serve Father at the paternity case hearing on August 22. Id. On August 26,

      2016, the paternity court ordered causes 49C01-1606-JP-22362, concerning

      Father’s paternity over S.C., and 49D09-1606-JC-2202, concerning the CHINS

      case, “now transferred to Juvenile Division, and are ‘bundled’ for purposes of

      pretrial motion and trial” pursuant to Marion Superior Court, Civil Division

      Rule 76.2. Appellant’s Appendix Volume 2 at 239.


      Court of Appeals of Indiana | Memorandum Decision 49A05-1704-JC-751 | October 27, 2017   Page 3 of 16
[5]   On September 9, 2016, DCS filed an amended verified CHINS petition, naming

      both S.S. and Father as alleged fathers of S.C. and alleged that S.C. was a

      CHINS pursuant to Ind. Code § 31-34-1-1.


[6]   On September 22, 2016, the court ordered both S.S. and Father to provide a

      DNA sample to establish paternity of S.C. The results, reported on September

      29, 2016, were discussed at the October 6, 2016 Pre-Trial Hearing, and the

      court noted that Father “could not be ruled out as the alleged father of [S.C.].”

      Transcript at 85. When the court asked counsel for DCS about the placement

      of S.C., counsel stated, “Obviously, as [Father] is the biological father. If he

      had appropriate placement, he would be our first choice, but we are willing to

      explore kinship care since the child is currently in foster care.” Id. at 87. The

      court also stated that Father has a right to parenting time. Id. at 91. Following

      the hearing, the court ordered that S.S. be “dismissed from [the CHINS] action

      based on the DNA results indicating that he is not the biological father of

      [S.C.].” Appellant’s Appendix Volume 2 at 150.


[7]   On October 27, 2016, another Pre-Trial Hearing was held regarding Father.

      His counsel shared that Father’s intention was


              to ask [the court] to establish paternity of the child and to seek
              placement with him. He indicates he’s got an appropriate home.
              He’s got custody of another child. His [fiancée] and her son live
              there with him. He indicates that she has no criminal or DCS
              history. Now that he knows that this is his child, which he did
              not know before, he is seeking to get custody.




      Court of Appeals of Indiana | Memorandum Decision 49A05-1704-JC-751 | October 27, 2017   Page 4 of 16
      Id. at 94. When the court asked for a response from counsel for DCS, counsel

      stated DCS was “beginning the process of looking on whether [Father’s] home

      is appropriate. In the case that it is, we would have no objection to placement,

      but at this time, we’re not able to provide a position on that.” Id. After noting

      waiver of all time requirements, the court stated that it would conduct “one

      Final Pre-Trial” on December 1, 2016. Id. When Father’s counsel asked for

      “authorization for placement with [Father] at this time,” counsel for DCS

      stated DCS had “no objection to authorization upon positive

      recommendation.” Id. at 95. Guardian ad Litem Mary Browne (“GAL

      Browne”) stated “I’d like to hear the results of DCS’ [sic] check of the home. I

      don’t know anything about the other child or the other case. So, pending that, I

      would have a problem with authorization,” and the court noted that it was

      “going to hold on the authorization. When DCS has the authorization

      regarding the environment that [S.C.] would be placed in, if the

      recommendation is for placement with [Father], I would certainly entertain that

      via formal motion.” Id. at 95-96.


[8]   On November 22, 2016, DCS filed an Affidavit that “respectfully requests

      placement of [S.C.] with his biological father [Father]”; that at court “on

      10/27/16, the court authorized supervised parenting time for [Father] and

      [S.C.] [They] have been visiting twice weekly. Visits are reported to be going

      well and there are no safety concerns”; the family case manager “checked out

      [Father’s] home on 10/31/16. The home was appropriate. There was plenty of

      food and the home had working utilities”; and that, due to visits going well


      Court of Appeals of Indiana | Memorandum Decision 49A05-1704-JC-751 | October 27, 2017   Page 5 of 16
      between them and S.C. being placed in respite care from 11/24/2016 to

      12/8/2016 because his foster family will be traveling to Florida, “DCS is

      requesting placement of [S.C.] with [Father].” Appellant’s Appendix Volume 2

      at 157. The following day, DCS filed a Request for Change of Placement,

      which states in part that “[o]n or about August 11, 2016, the child’s placement

      in relative care disrupted and the child was moved to foster care,” that Father

      was in favor of this change placement and GAL Browne was in agreement with

      the motion, and that DCS had “secured a placement in [temporary in-home

      trial visitation] with [Father] that is able to care for the child.” Id. at 184. The

      court granted the request and set a Placement Review hearing for December 22,

      2016.1


[9]   The court held the final Pre-Trial Hearing on December 1, 2016, and decided

      on dates for Mediation and Fact Finding, setting them on January 30, 2017 and

      February 9, 2017 respectively. At the hearing, counsel for Father stated that

      “[Father] needs to establish paternity and I think he wants to pursue custody

      outside of these CHINS proceedings. I don’t know if we need to make a

      request to the Court and have that bundled and then it’s filed or how that

      works,” to which the court responded negatively, stating “there is already a

      paternity action here.” Transcript at 100.




      1
       At the December 22, 2016 CHINS placement review hearing, counsel for DCS stated the Children “are
      doing well and both placed with their fathers. There’s no safety concerns at all for either placement,” and
      GAL Browne likewise stated “both children are doing well. We have no safety concerns in either home.”
      Transcript at 103.

      Court of Appeals of Indiana | Memorandum Decision 49A05-1704-JC-751 | October 27, 2017             Page 6 of 16
[10]   At the February 9, 2017 Fact Finding hearing, Father’s counsel asked the court

       to “enter a Decree of Paternity under the open Paternity case that has been

       bundled with this case. . . . [Father] did DNA. He was determined to be the

       father of this child. The child has been placed with him since November 23,

       2016.” Supplemental Transcript at 2. Father stated there was no agreement as

       to custody and the court responded,


                  I am unable to order an issue regarding custody if there is not an
                  agreement and if there has not been sufficient time to remedy the
                  situation. . . . There’s been recent case law that says that I’m
                  unable to do that. Now I understand the dynamics. It’s not as if
                  [Mother] is unable to appropriately parent as to this date, but I
                  am inclined to issue an order on custody without having set that
                  matter for a custody hearing and provided ample opportunity for
                  [Mother] to respond.

       Id. at 3. Also at the February 9 hearing, Father’s counsel submitted a written

       stipulation of facts,2 and added,




       2
           The stipulated facts state in whole:
                  1.  [S.C.] is a minor child born January 23, 2015.
                  2.  A paternity action was initiated under 49C01-1606-JP-022362 by [Mother], alleging
                      that [Father] was the father of the child.
                  3. DNA results confirm that [Father] is the father.
                  4. The paternity case has been bundled with this child in need of services case.
                  5. No decree of paternity has been issued at this time.
                  6. The Department of Child Services filed a petition alleging neglect because Mother
                      was not providing the child a safe and appropriate home free from domestic violence.
                  7. The child was placed with his father . . . on November 23, 2016.
                  8. The child has remained in the care of his father since that time and the Department
                      of Child Services has no safety concerns for the child in the care of his father.
                  9. On August 18, 2016, the child’s mother admitted that she could not care for the child
                      due to being incarcerated and that the child was in need of services.
                  10. The child’s mother . . . remains incarcerated and pending charges of attempted
                      murder, a level 1 felony, with a current jury trial date of April 10, 2017.

       Court of Appeals of Indiana | Memorandum Decision 49A05-1704-JC-751 | October 27, 2017           Page 7 of 16
               As far as the [CHINS] case, what I know one of your colleagues
               has done was take that under advisement until there was a
               hearing scheduled on the custody. . . . We would simply submit
               the stipulation of facts and leave it to the Courts [sic] discretion
               to whether they find this child to be a child in need of services.

       Id. at 4. When asked whether there was “any additional testimony that

       counsel[s] wish to present,” counsel for Father answered in the negative, stating

       “as far as DCS and I, that would be the entirety of the evidence.” Id. at 5.

       “Having reviewed the stipulations,” the court continued the adjudication of

       S.C. and stated it would “show that he is in need of services based on the

       current situation, the current case law and my inability to set the matter for a

       Custody hearing pursuant to that case law.” Id. Counsel for Father stated that

       DCS was not requesting any services, and counsel for DCS confirmed that it

       was not requesting any “at this time.” Id.


[11]   On March 13, 2017, the court issued an order regarding the findings of fact

       from the February 9, 2017 hearing. The court noted in the order that Mother

       “has not had the required reasonable opportunity to participate in reunification

       services under the CHINS matter. Therefore, the Court declines to entertain a

       change of custody at this time.” Appellant’s Appendix Volume 2 at 211. The

       court also found:




               11. If, and only if, a paternity decree is issued and custody of the child is awarded to
                   [Father], the Department of Child Services would have no safety concerns for the
                   child and would dismiss the Child in Need of Services case as to [S.C.].

       Appellant’s Appendix Volume 2 at 206.



       Court of Appeals of Indiana | Memorandum Decision 49A05-1704-JC-751 | October 27, 2017             Page 8 of 16
        After review of the stipulated facts, the Court makes the
        following findings:
               1. [Mother] is currently in the Marion County Jail
               awaiting a jury trial on pending charges of attempted
               murder. [Mother’s] current trial date is April 10, 2017.
               2. [Mother] has already admitted that [S.C.] is a child in
               need of services.
               3. [Father] has been determined to be the biological father
               of [S.C.].
               4. [S.C.] has been placed in the care of his father since
               November 23, 2016. The DCS has no concerns for the
               safety of [S.C.] in the care of his father.
               5. [Father] is not the custodial parent of [S.C.] at this
               time.
               6. The status of [S.C.] is that his custodial parent,
               [Mother], is currently in the Marion County Jail and is
               unable to parent.
               7. While there are no concerns for [S.C.] in [Father’s]
               care, [Father] is not the child’s custodial parent and does
               not have the legal ability to independently provide for all
               of his needs.
               8. While this Court may arguably be in the position to
               provide [Father] with this legal ability through an order
               granting him custody under the paternity action, to do so
               at this stage would be in violation of [Mother’s] due
               process rights under the paternity matter.
               9. Additionally, a change in custody would deprive
               [Mother] of the reasonable opportunity to work toward
               reunification and would be in contravention of the policy
               and purpose of a Child in Need of Services action as stated
               in Indiana statute and reiterated in recent case law.
        A Child in Need of Services action pertains to the status of the
        child, not fault on the part of the parents. [S.C.] is a child
        without a parent who is both legally able and physically available
        to provide him with care. Therefore, the Court continues the
        adjudication that [S.C.] is a child in need of services.


Court of Appeals of Indiana | Memorandum Decision 49A05-1704-JC-751 | October 27, 2017   Page 9 of 16
       Id. at 211-212.


[12]   On the same day, the court issued a Dispositional Order, which found in part

       that the order “reflects the events of the hearing conducted on February 9, 2017.

       DCS has no recommendation for any active services on the part of [Father]. As

       such, the Court orders no services for [Father]. As the child is in [Father’s]

       care, the Court orders no child support at this time.” Id. at 218.


[13]   On July 20, 2017, a CCS entry was recorded in cause 49C01-1606-JP-22362,

       which states


               Transfer Case
               Order Signed: 07/17/2017
                     Mother is incarcerated. Court orders no child support at
                     this time. Father will have physical and legal custody of
                     the child. Mother will have phone contact with the child
                     at the discretion of [Father] will claim as a dependent for
                     the purposes of state and local taxes. Father to provide
                     health insurance. The court orders this matter transferred
                     to the Marion Circuit Court Paternity Divi[s]ion for all
                     future matters[.]

       Order, July 17, 2017; see also Cause No. 49G03-1606-F1-02500, Order of

       Commitment to Community Corrections, April 18, 2017 (detailing Mother’s

       incarceration).


                                                    Discussion

[14]   Although the July 17, 2017 Order granting Father physical and legal custody of

       S.C. may make the appeal before us moot, we conclude a decision on the merits

       is warranted and necessary. A CHINS adjudication, even one that is short-
       Court of Appeals of Indiana | Memorandum Decision 49A05-1704-JC-751 | October 27, 2017   Page 10 of 16
       lived and naturally resolved by the case’s circumstances, may jeopardize future

       family stability. See Ind. Code § 31-35-2-4(b)(2)(B)(iii) (providing that two

       separate CHINS adjudications may serve as the basis for a petition to terminate

       parental rights). If the adjudication is indeed erroneous, it must be corrected to

       protect the integrity of the family moving forward. Matter of N.C., 72 N.E.3d
519, 524 (Ind. Ct. App. 2017) (quoting In re K.D., 962 N.E.2d 1249, 1259 (Ind.

       2012) (“[A]n abundance of caution should be used when interfering with the

       makeup of a family and entering a legal world that could end up in a separate

       proceeding with parental rights being terminated.”)).


[15]   The issue before us is whether the trial court’s adjudication of S.C. as a CHINS

       was clearly erroneous. In reviewing a CHINS determination, we do not

       reweigh evidence or assess witness credibility for ourselves. In re S.A., 15
N.E.3d 602, 607 (Ind. Ct. App. 2014), aff’d on reh’g, 27 N.E.3d 287, trans. denied.

       We consider only the evidence in favor of the juvenile court’s judgment, along

       with any reasonable inferences arising therefrom. Id.


[16]   The juvenile court entered findings of fact and conclusions in its March 13

       order adjudicating S.C. a CHINS. For issues covered by the juvenile court’s

       findings, we first consider whether the evidence supports the factual findings

       and then consider whether those findings support the juvenile court’s judgment.

       In re S.A., 15 N.E.3d at 607. We will not set aside the findings or judgment

       unless they are clearly erroneous. Id. Findings are clearly erroneous when

       there are no facts in the record to support them; a judgment is clearly erroneous

       if it relies on an incorrect legal standard. Id. We give substantial deference to

       Court of Appeals of Indiana | Memorandum Decision 49A05-1704-JC-751 | October 27, 2017   Page 11 of 16
       the court’s findings but not to its conclusions. Id. Any issues not covered by

       the findings are reviewed under a general judgment standard and the judgment

       may be affirmed if it can be sustained on any basis supported by the evidence.

       Id.


[17]   Father argues that DCS proved neither that the child’s physical or mental

       condition was seriously impaired or endangered nor that the child needed care,

       treatment or rehabilitation that he was not receiving. Specifically, Father

       argues that DCS failed to identify a danger to the child’s physical or mental

       condition or provide an allegation that Father failed to provide S.C. with

       necessary food, clothing, shelter, medical care, education or supervision.

       Father argues next he was doing all he could to ensure he took care of his son

       and the law does not favor subjecting families to a CHINS finding where

       parents are willing and able to take care of their children. In his reply, Father

       asserts that, since both the paternity and CHINS case were before it, the court

       could have entered a custody order in the CHINS action, entered the paternity

       decree and awarded initial custody, or taken the CHINS under advisement until

       the paternity decree and custody order was issued.


[18]   DCS argues that the court properly found that S.C. was a CHINS because there

       was no custody order which would allow Father to properly care for S.C.

       Specifically, DCS argues there was no paternity decree or custody order which

       legally allowed Father to act on behalf of the Child regardless of the DNA

       testing that indicated Father was S.C.’s biological parent, that a change of

       custody for Father could not be accomplished without holding a hearing in

       Court of Appeals of Indiana | Memorandum Decision 49A05-1704-JC-751 | October 27, 2017   Page 12 of 16
       which Mother was provided the opportunity to challenge Father’s motion, and

       that Father could not make decisions on behalf of S.C. without a change of

       custody determination.


[19]   To adjudicate a child a CHINS, DCS must prove by a preponderance of the

       evidence that


               (1) the child’s physical or mental condition is seriously impaired
                   or seriously endangered as a result of the inability, refusal, or
                   neglect of the child’s parent . . . to supply the child with
                   necessary food, clothing, shelter, medical care, education, or
                   supervision; and

               (2) the child needs care, treatment, or rehabilitation that:

                        (A) the child is not receiving; and

                        (B) is unlikely to be provided or accepted without the
                        coercive intervention of the court.

[20]   Ind. Code § 31-34-1-1. A CHINS designation focuses on the condition of the

       child rather than on an act or omission by the parent. In re N.E., 919 N.E.2d
102, 106 (Ind. 2010) (“Said differently, the purpose of a CHINS adjudication is

       to protect children, not punish parents.”); see also J.C. v. Indiana Dept. of Child

       Services, 3 N.E.3d 980, 982 (Ind. Ct. App. 2013). DCS must prove three

       elements for a juvenile court to adjudicate a child as a CHINS; it must first

       prove the child is under the age of eighteen, it must prove one of eleven

       different statutory circumstances exist that would make the child a CHINS, and

       finally, in all cases, DCS must prove the child needs care, treatment, or


       Court of Appeals of Indiana | Memorandum Decision 49A05-1704-JC-751 | October 27, 2017   Page 13 of 16
       rehabilitation that he or she is not receiving and that he or she is unlikely to be

       provided or accepted without the coercive intervention of the court. In re K.D.,
962 N.E.2d at 1253. The final element reserves the coercive intervention of the

       court into the family and “guards against unwarranted State interference in

       family life, reserving that intrusion for families ‘where parents lack the ability to

       provide for their children,’ not merely where they ‘encounter difficulty in

       meeting a child’s needs.’” In re S.D., 2 N.E.3d 1283, 1287 (Ind. 2014) (quoting

       Lake Cnty. Div. of Family & Children Servs. v. Charlton, 631 N.E.2d 526, 528 (Ind.

       Ct. App. 1994)). A CHINS adjudication “may not be based solely on

       conditions that no longer exist. The trial court should also consider the parents’

       situation at the time the case is heard.” K.B. v. Indiana Dep't of Child Servs., 24
N.E.3d 997, 1001 (Ind. Ct. App. 2015) (citing In re R.S., 987 N.E.2d 155, 159

       (Ind. Ct. App. 2013)).


[21]   DCS did not prove by a preponderance of the evidence that the “care,

       treatment, or rehabilitation” that S.C. was and had been receiving from Father

       during the three months prior to the February 9th hearing necessitated the

       coercive intervention of the trial court. See I.C. § 31-34-1-1. The written

       stipulation of facts submitted to the court involved eleven factual statements,

       one of which states that Mother initiated a paternity action alleging Father is

       the biological father of S.C. and another of which states that DNA results

       confirm this allegation. More importantly, besides the procedural recitations

       found in the fourth, sixth, and ninth statements, the only reference in the

       written stipulation of facts to the CHINS case was DCS’s concession that, going


       Court of Appeals of Indiana | Memorandum Decision 49A05-1704-JC-751 | October 27, 2017   Page 14 of 16
       forward, it “would have no safety concerns for the child and would dismiss the

       [CHINS] case” as to S.C. pending paternity and custody decrees being

       awarded. Appellant’s Appendix Volume 2 at 206 (emphasis added). And, the

       only non-procedural references to S.C.’s current or future situation, contained

       in the seventh and eighth statements, stipulate that S.C. was placed with Father

       since November 23, 2016, and DCS has had no safety concerns for S.C. during

       this period.


[22]   To the extent that the evidence may have at one point previously supported a

       conclusion that the coercive intervention of the court was necessary in the

       CHINS proceedings, the factual findings in the March 13, 2017 order do not

       support such a conclusion nor is one substantiated by S.C.’s situation on

       February 9th at the time of the fact-finding hearing. We note that the trial court

       found in its March 13 order that Father “has been determined to be the

       biological father of [S.C.].” Id. at 211. We find instructive our decision in

       Matter of N.C., 72 N.E.3d at 524-525. In that case, we reversed a dispositional

       order after observing that the


               only reference to Father in the juvenile court’s findings following
               the fact-finding hearing was to reiterate that Father is the
               noncustodial father of N.C., despite testimony at the fact-finding
               hearing establishing Father had temporary custody of N.C. under
               a court order, DCS had visited the placement and found it
               appropriate, and there were no allegations of neglect against
               Father.

       Id.


       Court of Appeals of Indiana | Memorandum Decision 49A05-1704-JC-751 | October 27, 2017   Page 15 of 16
[23]   Based upon the record and the trial court’s findings that Father was the

       biological parent of S.C. and DCS had no concerns for the safety of S.C. in

       Father’s care for the previous four-month period, we conclude that the trial

       court’s order finding that S.C. was a CHINS was clearly erroneous. See id. at

       525 n.5; see also In re S.A., 15 N.E.3d at 610-612 (observing DCS’s argument

       that coercive court intervention was necessary based on father’s “lack of prior

       involvement and parenting skills” and that the child “still doesn’t know [father]

       that well,” and rejecting that argument in part because this court presumed a

       hearing would be held on the father’s custody petition in due course if it had not

       already).


                                                    Conclusion

[24]   For the foregoing reasons, we reverse the trial court’s determination that S.C.

       was a CHINS.


[25]   Reversed and remanded.


[26]   Najam, J., and Kirsch, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A05-1704-JC-751 | October 27, 2017   Page 16 of 16